DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 07/29/2021.
Claims 1-15 and 18-20 are pending.
Claims 1 and 20 are amended.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 7, 8, 10,  12, 13, 14, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,201,929 in view of ”How to 3D print peel-able supportive raft/base/platform with slicer3r”  Blog Post (https://zavax.wordpress.com/2013/04/24/how-to-3d-print-peel-able-supportive-raft-base-platform-with-slic3r/) Posted 04/24/2013 by Xueming Yu, 14 page PDF print out (hereinafter Yu), in further view of “Dave Durant's Blog Configuring Skeinforge: Some Basic Terms…” (http://davedurant.wordpress.com/2010/10/17/configuring-skeinforge-some-basic-terms) October 17, 2010 by Dave Durant (hereinafter Durant)and in further view of “PLA sticking to raft” Tiertime Community Board Forum, Nov. 2012 (https://www.tiertime.com/community/viewtopic.php?t=1991), 5 page PDF print out (hereinafter Tiertime), and in further view “Skeinforge for RapMan” http://edutechwiki.unige.ch/en/Skeinforge_for_RapMan June 8, 2012 by Scheider (hereinafter Scheider. Note: citations will be made to the PDF page number of the attached webpage printout).
It is clear that all the elements of the application claims 1, 20 are to be found in patent claim 17 of U.S. Patent No. 10,201,929 (as the application claims 1, 20 fully encompasses patent claim 17).  The difference between the application claims 1, 20 and the patent claim 17 of U.S. Patent No. 10,201,929, lies in the fact that the patent claims include more elements and are thus more specific.  Thus the inventions of claim 17 of the patent are in effect a “species” of the “generic” inventions of the application claims 1, 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 20 are anticipated by claim 17 of U.S. Patent No. 10,201,929, it is not patentably distinct from claims 1-18 of the patent.

Claims 4-5 are rejected by claim 17 of U.S. Patent No. 10,201,929, in view of Yu, Tiertime, and in further view Scheider, and in further view of “PP3DP UP! Mini User Manual” 2012, 44 Pg PDF printout by Delta Micro Factory Corporation (hereinafter Delta).
Claims 6 is rejected by claim 17 of U.S. Patent No. 10,201,929,  in view of Yu, Tiertime, and in further view Scheider, and in further view of “Solidoodle Tips 3D Printing with Solidoodle 2” posted July 30, 2012 accessed at https://solidoodletips.woldpress.com/2012/07/30/slic3r/ (8 pg. print out) by Johnson (hereinafter Johnson).
Claim 9 is rejected by claim 17 of U.S. Patent No. 10,201,929,  in view of Yu, Tiertime, and in further view Scheider, and in further view of “Skeinforge Quicktip: The Raft, Part 1” http://blog.thingiverse.com/2009/07/14/skeinforge-quicktip-the-raft-part-1/   June 19, 2012 by Alan Ecker (hereinafter Ecker. Note: citations will be made to the PDF page number of the attached webpage printout)
Claim 11 is rejected by claim 17 of U.S. Patent No. 10,201,929,  in view of Yu, Tiertime, and in further view Scheider, and in further of view of Ecker, in further view of  “Remove Object from the raft” Makerbot Forums thread and posts (http://makerbot.wikidot.com/forum/t-335015/remove-object-from-the-raft) Mar 22-26, 2011 (hereinafter Makerbot forums).

Claim 15 is rejected by claim 17 of U.S. Patent No. 10,201,929,  in view of Yu, Tiertime, and in further view Scheider, and in further of view of Ecker, in further view of  “BFB RapMan 3.2 Operations Manual” 11/23/2011, 47 Pgs. by BFB (hereinafter BFB).
Claim 18 is rejected by claim 17 of U.S. Patent No. 10,201,929,  in view of Yu, Tiertime, and in further view Scheider, and in further of view of Ecker, in further view of  “BFB RapMan 3.2 Operations Manual” 11/23/2011, 47 Pgs. by BFB (hereinafter BFB).


Although the claims at issue are not identical, they are not patentably distinct from each other because the language of U.S. Patent No. 10,201,929 anticipates the claims of the instant application:

Instant Application
Patent No. 10,201,929
1. A computer program product for operating a three-dimensional printer comprising non-transitory computer executable code embodied in a non-transitory computer-readable medium that, when executing on one or more computing devices, performs the steps of: determining a processing height for depositing each of a plurality of layers in a three-dimensional print; 



fabricating a top layer of the support on a plurality of intermediate layers of the support, 




the top layer fabricated at a distance from an underlying intermediate layer no greater than the processing height; 



fabricating an initial layer of the object on the top layer of the support with an exit port of an extruder at a first height, wherein the initial layer is extruded at a distance from the top layer greater than the processing height through at least control of one or more of a volumetric flow rate and speed of extrusion; 







thereby forming a relatively weak bond between the top layer of the support and the initial layer of the object; 
and fabricating a subsequent layer of the object on the initial layer of the object, 
wherein the subsequent layer is extruded at a distance no greater than the processing height from a top of the initial layer of the object such that the extruder is closer to the initial layer of the object when forming the subsequent layer of the object than the extruder was to the top layer of the support when forming the initial layer of the object, thereby forming a relatively strong bond between the initial layer of the object and the subsequent layer of the object.

directing air at a variable flow rate toward layers of the three-dimensional print as the layers are 





























































































3. The computer program product of claim 1, wherein the support includes a structure providing elevated support for at least a portion of the object.



fabricating a plurality of intermediate layers of the raft on the base layer, wherein each of the plurality of intermediate layers is deposited according to a pattern that is rotationally offset from that of an immediately adjacent intermediate layer by about sixty degrees; fabricating a first layer on the plurality of intermediate layers to form a top layer of the raft, the first layer fabricated at a distance from an underlying intermediate layer no greater than the processing height; 

fabricating a second layer of the three-dimensional print on the top layer of the raft with an exit port of an extruder at a first height to form an initial layer of the object, wherein the second layer is extruded at a distance from a top of the first layer greater than the processing height, (fabrication of a layer through extrusion inherently requires control of a flow rate volume of the extruded material, since the nozzle must 


thereby forming a relatively weak bond between the first layer and the second layer; 

and fabricating a third layer of the three-dimensional print to form a subsequent layer of the object on the initial layer of the object, wherein the third layer is extruded at a distance no greater than the processing height from a top of the second layer such that the extruder is closer to the second layer when forming the third layer than the extruder was to the first layer when forming the second layer, thereby forming a relatively strong bond between the second layer and the third layer.


15. The computer program product of claim 1 further comprising non-transitory code that 
17. The computer program product of claim 15 wherein the variable flow rate increases as the first and second layers are being fabricated.

The Patent claim 17 implies the features as provided in the instant claims, as noted above. However, Yu, from the same or similar field of 3d Printing, explicitly teaches via figure, a known arrangement of layers with the intent to space them to produce weaker and stronger bonds, and a top layer (a top layer of a support raft, see Pg. 2-4,, Fig, 3 Yu) fabricated at a distance from an underlying layer (Underlying underneath layer, see Pg. 2-4,, Fig, 3 Yu) no greater than a processing height (Height distance is not greater that the established Z-resolution distance (height), see Pg. 2-4,, Fig, 3 Yu); an initial layer fabricated at a first height (Layer that is meant to be separated from a lower layer is interpreted as  initial layer, see Pg. 2-4,, Fig, 3 Yu), wherein the initial layer is extruded at a distance from the top layer greater Upper layer is printed farther away with a greater height distance away from layer that is meant to be broken away, see Pg. 2-4,, Fig, 3 Yu), thereby forming a relatively weak bond between the top layer of the support and the initial layer of the object (Layers printer farther away not as strongly bound, see Pg. 3-4,, Fig, 3, Yu); fabricating a subsequent object layer, wherein the subsequent layer is extruded at a distance no greater than the processing height from a top of the initial layer of the object such that the extruder is closer to the initial layer of the object when forming the subsequent layer of the object than the extruder was to the top layer of a support when forming the initial layer of the object, thereby forming a relatively strong bond between the initial layer of the object and the subsequent layer of the object (Part layer above the initial part separator layer are at a distance no greater than the resolution height, and are therefore stronger bond,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claims, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, such as separating support material layers from part material layers, and that the finite predictable solutions of varying and balancing heights to produce relatively weaker or stronger bonding among layers with the expectation of finding the see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).

 
Additionally, although inherent, Scheider from the same or similar field of 3d printing, explicitly teaches that there is a relationship between head speed, extrusion rate, and layer thickness deposition (relationship between speed, extrusion rate (ie volumetric flow), and layer thickness deposition, see Pg. 15-16, Scheider)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating control of flow rate and speed to produce height, as taught by Scheider.  
One of ordinary skill in the art would have been motivated to do this modification in order to attain a desired extruded layer (see Pg.15-16, Scheider).  


A raft inherently elevates layers above it.


The Patent does not explicitly teach wherein a portion of an object includes a horizontal shelf or overhang. 
However, Delta from the same or similar field of 3D printing, teaches wherein a portion of an object includes a horizontal shelf or overhang (Overhang of a part print, which is provided support, see Pg. 36 “Angle” (Pg. 32 of Manual), Delta. Note: also see Pg 33-34 of 3D Printing Systems in Relevant prior art section). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Patent and incorporating overhang, as taught by Delta  
One of ordinary skill in the art would have been motivated to do this modification in order to provide support to an overhanging feature that 

The Patent does not explicitly teach wherein a structure providing elevated support is distinct from a raft. 
However Delta from the same or similar field of 3D printing, teaches wherein a structure providing elevated support is distinct from a raft (Support to an overhang of a part print is separate from what is known as a “raft,” and sad support elevates the overhang. Additionally, a “support” different from a “raft support” elevates a part being printed, see Pg. 36 and Pg. 34 Figs., (Pg. 30 and 34 of Manual), Delta). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by The Patent and incorporating supports of other forms, as taught by Delta  
One of ordinary skill in the art would have been motivated to do this modification in order to provide support to an for an object during see Pg. 36 (pg. 32), Delta).

The Patent does not explicitly teach 6.
However, Johnson from the same or similar field of 3d printing, teaches comprising non-transitory code that performs the step of fabricating a plurality of additional layers on the subsequent layer of the object, each one of the additional layers extruded at a distance about equal to the processing height from a preceding layer (An object can be comprised of multiple layers above a first object layer and their height of extrusion equal to a desired thickness height, see Pg. 2, Johnson).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and fabricating additional layers at a height, as taught by Johnson.  
One of ordinary skill in the art would have been motivated to do this modification in order to build an object of a height composed of multiple layers (see Pgs. 2, Johnson).

        Yu further teaches wherein the initial layer of the object is extruded at a distance of about twice the processing height from the top layer of the support  (Larger distance, about twice as much as resolution,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant, by choosing from a finite number of identified, predictable solutions, with a reasonable see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).


1. … fabricating a plurality of intermediate layers of the raft on the base layer, wherein each of the plurality of intermediate layers is deposited according to a pattern that is rotationally offset from that of an immediately adjacent intermediate layer by about sixty degrees;…
9. The computer program product of claim 8, wherein a base layer of the support includes a 

However Ecker from the same or similar field of 3D printing, teaches a layer including a rectilinear pattern (A base layer is made up of lines, which means that the layer has a rectilinear patter, see Pg. 2 2nd Para, Ecker) including a plurality of segments, each one of the plurality of segments having a length below a threshold length selected to avoid warping of the layer away from a build platform (printed objects will begin to curl up (i.e., warp) if the size is too big, therefore a segment being printed has a maximum size to avoid curling. The maximum size to avoid curling is a threshold for which each segment must be below, see Pg. 2 1st Para, Ecker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating consideration a maximum segment 
One of ordinary skill in the art would have been motivated to do this modification in order to better avoid curling up of a printed portion (see Pg. 2 1st Para, Ecker). 


Durant teaches wherein a plurality of intermediate layers and a top layer are disposed at progressively changing orientations relative to a base layer (Base layers are laid out in an X direction, while intermediate layers are laid out on Y direction. Therefore, the orientation of the layers changes, and since this orientation change occurs as the layers are laid out, it is being interpreted as being progressively, see Pg. 3 "Base and Interface Layers," Durant ). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating changing directions, as taught by Durant.  
One of ordinary skill in the art would have been motivated to do this modification in see Pg. 3 "Base and Interface Layers," Durant). 


However Makerbot forum, from the same or similar field of 3D printing teaches Makerbot forum further teaches wherein a first layer is formed of a plurality of segments having a spacing and a second layer between each of the plurality of segments (A base layer is formed with segments that have a spacing between them. Another layer is built on top of the base layer, see Pg. 1 2nd Para of 3rd response and Figure, Makerbot forums).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating a known technique and pattern of using a base layer with segment spacing, as taught by Makerbot forums (see Pg. 1 2nd Para of 3rd response and Figure, Makerbot forums).

The patent claim does not explicitly teach spacing by an amount below a threshold selected 
However Scheider from the same or similar field of 3d printing, teaches spacing by an amount below a threshold selected to reduce drooping (printed objects of a top layer will sag (i.e., droop) if spacing between segments is too large, therefore a segment spacing being printed has a threshold amount for which spacing should be below to avoid sagging since this is a physical property of the material of fabrication, see Pg. 21, Fig., Scheider)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating consideration a maximum segment spacing, as taught by Scheider.  
One of ordinary skill in the art would have been motivated to do this modification in order to better avoid undesired sagging deformations (see Pg. 21, Fig., Scheider). 


Yu further teaches wherein a processing height is about 0.20 millimeters (0.2 mm resolution, see Pg 2-4 and Fig. 3, Yu). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties and part resolution between layers to a 3D printed model (see Pgs. 1-4, and Figs., Yu). 

13. The computer program product of claim 12, wherein the initial layer of the object is extruded at a distance at least 0.23 millimeters greater than the processing height above the top layer of the support.
Yu further teaches wherein an initial layer of an object is extruded at a distance at least 0.23 millimeters greater than a processing height above a top layer of the support (A height above 0.23mm,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claims, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, such as separating support material layers from part material layers, and that the finite predictable solutions of varying and balancing heights to produce relatively weaker or stronger bonding among layers with the see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).


Yu further teaches wherein an initial layer of an object is extruded at a distance at least 0.35 millimeters greater than a processing height above a top layer of the support (A height abut 0.35mm,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, such as separating support material layers from part material layers, and that the finite predictable solutions of varying and balancing heights to produce relatively weaker or stronger bonding among layers with the expectation of finding the balance that allows a good separation solution as needed to provide proper adherence, but not too much that will make separation too difficult (see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).


Dissimilar material printed, see Pg. 32 "How do I remove raft from the model?," BFB).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating consideration the use of dissimilar materials, as taught by BFB.  
One of ordinary skill in the art would have been motivated to do this modification in order to more easily remove a printed support structure from a printed object (see Pg. 32 "How do I remove raft from the model?," BFB). 


17. The computer program product of claim 15 wherein the variable flow rate increases as the first and second layers are being fabricated.

18. The computer program product of claim 16, wherein the air is directed toward the layers using a cooling fan and duct.
Tiertime further teaches wherein air is directed toward layers using a cooling fan and duct (cooling fan, see Pg. 2, Tiertime).
It would have been obvious to a person and incorporating consideration the use of a cooling fan, as taught by tiertime.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve printing of an object by providing better definition (see Pg. 17 "Add a Cooling Fan," Chilson). 
The patent claim does not explicitly teach a duct.
However Printrbot from the same or similar field of 3D printing, teaches a duct (ducting, see Pg. 6, Printrbot)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating consideration the use of a duct, as taught by Printrbot.  
One of ordinary skill in the art would have been motivated to do this modification in order to better direct air to a specific area (see Pg. 6, Printrbot). 


Durant teaches wherein each of a plurality of layers in a three-dimensional print is fabricated using a build material, and wherein the build material includes one or more of polylactic acid and acrylonitrile butadiene styrene (Plastic, such as ABS is acrylonitrile butadiene styrene, is a build material, see Pg.1 “Width,” Durant).  
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating a specific extrusion material, as taught by Durant.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize a material capable of melting at a reasonable temperature permitting extrusion and subsequently solidifying to form a desired shape   (see Pg.1 “Width,” Durant). 

20. A system comprising: a three-dimensional printer having an extruder; and processing 





wherein the second layer is extruded at a distance from a top of the first layer greater than the processing height through at least control of one or more of a volumetric rate and speed of extrusion, …


 , 







and to fabricate a third layer of the three-dimensional print on the initial layer of the object, wherein the third layer is extruded at a distance no greater than the processing height from a top of the second layer, thereby forming a relatively strong bond between the second layer and the third layer.












…to direct air at a variable flow rate toward layers of the three-dimensional print as the layers are being fabricated, wherein variable flow rate increases from a first rate used while fabricating the support structure to a second rate as the second layer is being fabricated..


fabricating a first layer on the plurality of intermediate layers to form a top layer of the raft, the first layer fabricated at a distance from an underlying intermediate layer no greater than the processing height;
(fabrication of a layer through extrusion inherently requires control of a flow rate volume of the extruded material, since the nozzle must output an amount of material for the layer. 


 fabricating a second layer of the three-dimensional print on the top layer of the raft with an exit port of an extruder at a first height to form an initial layer of the object, wherein the second layer is extruded at a distance from a top of the first layer greater than the processing height, thereby forming a relatively weak bond between the first layer and the second layer; and fabricating a third layer of the three-dimensional print to form a subsequent layer of the object on the initial layer of the object, wherein the third layer is extruded at a distance no greater than the processing height from a top of the second layer such that the extruder is closer to the second layer when forming the third layer than the extruder was to the first layer when forming the second layer, thereby forming a relatively strong bond between the second layer and the third layer.

17. The computer program product of claim 15 wherein the variable flow rate increases as the first and second layers are being fabricated.

The Patent claim 17 implies the layers and structure as named in the instant claims. Yu, from the same or similar field of 3d Printing, explicitly teaches via figure a known arrangement of layers with the intent to space them to produce weaker and stronger bonds, and a top layer (a top layer of a support raft, see Pg. 2-4,, Fig, 3 Yu) fabricated at a distance from an underlying layer (Underlying underneath layer, see Pg. 2-4,, Fig, 3 Yu) no greater than a processing height (Height distance is not greater that the established Z-resolution distance (height), see Pg. 2-4,, Fig, 3 Yu); an initial layer fabricated at a first height (Layer that is meant to be separated from a lower layer is interpreted as  initial layer, see Pg. 2-4,, Fig, 3 Yu), Upper layer is printed farther away with a greater height distance away from layer that is meant to be broken away, see Pg. 2-4,, Fig, 3 Yu), thereby forming a relatively weak bond between the top layer of the support and the initial layer of the object (Layers printer farther away not as strongly bound, see Pg. 3-4,, Fig, 3, Yu); fabricating a subsequent object layer, wherein the subsequent layer is extruded at a distance no greater than the processing height from a top of the initial layer of the object such that the extruder is closer to the initial layer of the object when forming the subsequent layer of the object than the extruder was to the top layer of a support when forming the initial layer of the object, thereby forming a relatively strong bond between the initial layer of the object and the subsequent layer of the object (Part layer above the initial part separator layer are at a distance no greater than the resolution height, and are therefore stronger bond,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, such as separating support material layers from part material layers, and that the finite predictable solutions of varying and balancing heights to see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).

 Additionally, although inherent, Scheider from the same or similar field of 3d printing, explicitly teaches that there is a relationship between head speed, extrusion rate, and layer thickness height (relationship between speed, extrusion rate (ie volumetric flow), and layer thickness heigh, see Pg. 15-16, Scheider)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating control of flow rate and speed to produce height, as taught by Scheider.  
One of ordinary skill in the art would have been motivated to do this modification in order to see Pg.15-16, Scheider).  

Also regarding instant application claims 1 and 20, the Patent does not explicitly make a connection between adhesion of layers and air directed to a build (i.e. “directing air at a variable flow rate toward layers of the three-dimensional print as the layers are being fabricated, wherein the variable flow rate increases as the initial layer of the object is being fabricated thereby forming a relatively weak bond between the top layer of the support and the initial layer of the object “).

However, Tiertime from the same or similar field of 3D printing teaches directing air at a variable flow rate toward layers of a three-dimensional print as the layers are being fabricated, wherein the variable flow rate increases as an initial layer of an object is being fabricated thereby forming a relatively weak bond between a layer of a support and an initial layer of the object (Adding air provided via fan while support layer is being deposited is explained as a means to promote a support layer coming off easier from an object, meaning that a bond is weaker as a result of increased cooling by air. Additionally, this information is provided in regards to separation of a raft that is sticking too hard to a 3d printed object, see Pg. 2 responses dated Wed Nov 07, 2012 7:44 am (and later) by DrewPetitclerc (arrows added by Examiner), also response by Julia, Tiertime).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by The Patent and incorporating directing air at layer formation, as taught by Tiertime.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow certain portions of a printed object to separate easier (Pgs.1-2, Tiertime).



Response to Arguments

Applicant’s arguments, filed 07/29/2021, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, 12-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Dave Durant's Blog Configuring Skeinforge: Some Basic Terms…” (http://davedurant.wordpress.com/2010/10/17/configuring-skeinforge-some-basic-terms) October 17, 2010 by Dave Durant (hereinafter Durant), in view of ”How to 3D print peel-able supportive raft/base/platform with slicer3r”  Blog Post (https://zavax.wordpress.com/2013/04/24/how-to-3d-print-peel-able-supportive-raft-base-platform-with-slic3r/) Posted 04/24/2013 by Xueming Yu, 14 page PDF print out (hereinafter Yu), and in further view of “PLA sticking to raft” Tiertime Community Board Forum, Nov. 2012 (https://www.tiertime.com/community/viewtopic.php?t=1991), 5 page PDF print out (hereinafter Tiertime), and in further view “Skeinforge for RapMan” http://edutechwiki.unige.ch/en/Skeinforge_for_RapMan June 8, 2012 by Scheider (hereinafter Scheider. Note: citations will be made to the PDF page number of the attached webpage printout).

Regarding claim 1, Durant teaches a computer program product for operating a three-dimensional printer comprising non-transitory computer executable code embodied in a non-transitory computer-readable medium that, when executing on one or more computing devices (Skeinforge is program for generating code for 3D printing, see Pg. 1 Para1, Durant), performs the steps of: 

determining a processing height for depositing each of a plurality of layers in a three-dimensional print (A thickness of a layer is being interpreted as a “processing height,” see Pg. 1 Para 6, Durant);
 fabricating a support for an object in the three-dimensional print (An object is formed on top of a raft, the raft being a support, see Pg. 3, Durant) including fabricating a top layer of the support on a plurality of intermediate layers of the support (A raft contains intermediate layers with a last top layer interfacing with the object, see Pg. 3, Duran); 
An object first layer is printed onto a raft, see Pg. 3 “Object first Layer”, Durant);
and fabricating a subsequent layer of the object on the initial layer of the object (Object layers above a first layer are fabricated subsequent to the first, see Pg. 3 “First Object layer”, Durant). 

Durant does not explicitly teach a top layer fabricated at a distance from an underlying intermediate layer no greater than a processing height; an initial object layer fabricated at a first height, wherein the initial layer is extruded at a distance from a top layer greater than a processing height through at least control of one or more of a volumetric flow rate and speed of extrusion (it should be noted that fabrication of a layer through extrusion, as performed in the teachings of Durant, inherently requires control of a flow rate volume of the extruded material, since the nozzle must output an amount of material for the layer. Additionally, practical application of any layer required movement of the extrusion nozzle at a speed to deposit the layer.); directing air at a variable flow rate toward layers of the three-dimensional print as the layers are being fabricated, wherein the variable flow rate increases as the initial layer of the object is being fabricated thereby forming a relatively weak bond between the top layer of the support and the initial layer of the object; fabricating a subsequent object layer , wherein the subsequent layer is extruded at a distance no greater than the processing height from a top of the initial layer of the object such that the extruder is closer to the initial layer of the object when forming the subsequent layer of the object than the extruder was to the top layer of a support when forming the initial layer of the object, thereby forming a relatively strong bond between the initial layer of the object and the subsequent layer of the object.

However,  Yu, from the same or similar field of 3d Printing, teaches a top layer (a top layer of a support raft, see Pg. 2-4,, Fig, 3 Yu) fabricated at a distance from an underlying layer (Underlying underneath layer, see Pg. 2-4,, Fig, 3 Yu) no greater than a processing height (Height distance is not greater that the established Z-resolution distance (height), see Pg. 2-4,, Fig, 3 Yu); an initial layer fabricated at a first height (Layer that is meant to be separated from a lower layer is interpreted as  initial layer, see Pg. 2-4,, Fig, 3 Yu), wherein the initial layer is extruded at a distance from the top layer greater than a processing height (Upper layer is printed farther away with a greater height distance away from layer that is meant to be broken away, see Pg. 2-4,, Fig, 3 Yu), thereby forming a relatively weak bond between the top layer of the support and the initial layer of the object (Layers printer farther away not as strongly bound, see Pg. 3-4,, Fig, 3, Yu); fabricating a subsequent object layer, wherein the subsequent layer is extruded at a distance no greater than the processing height from a top of the initial layer of the object such that the extruder is closer to the initial layer of the object when forming the subsequent layer of the object than the extruder was to the top layer of a support when forming the initial layer of the object (Part layer above the initial part separator layer are at a distance no greater than the resolution height, and are therefore stronger bond,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).

Durant does not explicitly teach directing air at a variable flow rate toward layers of a three-dimensional print as the layers are being fabricated, wherein the variable flow rate increases as an initial layer of an object is being fabricated thereby forming a relatively weak bond between a layer of a support and an initial layer of the object.
However, Tiertime from the same or similar field of 3D printing teaches directing air at a variable flow rate toward layers of a three-dimensional print as the layers are being fabricated, wherein the variable flow rate increases as an initial layer of an object is being fabricated thereby forming a relatively weak bond between a layer of a support and an initial layer of the object (Adding air provided via fan while support layer is being deposited is explained as a means to promote a support layer coming off easier from an object, meaning that a bond is weaker as a result of increased cooling by air. Additionally, this information is provided in regards to separation of a raft that is sticking too hard to a 3d printed object, see Pg. 2 responses dated Wed Nov 07, 2012 7:44 am (and later) by DrewPetitclerc (arrows added by Examiner), also response by Julia, Tiertime).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating directing air at layer formation, as taught by Tiertime.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow certain portions of a printed object to separate easier (Pgs.1-2, Tiertime).

Although inherent in Durant that a layer is extruded through at least control of one or more of a volumetric flow rate and speed of extrusion, Scheider from the same or similar field of 3d printing, explicitly teaches that there is a relationship between head speed, extrusion rate, and layer thickness deposition (relationship between speed, extrusion rate (ie volumetric flow), and layer thickness deposition, see Pg. 15-16, Scheider (scheider was previously cited for other claims and is already of record). Please also note the references provided in the relevant prior art section further below in the instant office action, which also allude to the relationship between extrusion, thickness eight, and/or head speed. )
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by the patent claim and incorporating control of flow rate and speed to produce height, as taught by Scheider.  
One of ordinary skill in the art would have been motivated to do this modification in order to attain a desired extruded layer (see Pg.15-16, Scheider).  

Regarding claim 2, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant further teaches wherein a support includes a raft (Raft, see P2-3, Durant). 	
	

Regarding claim 3, the combination of Durant, Yu, Tiertime, and Scheide teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
A raft supports an object above it, therefor, the raft structure elevates at least a portion of an object, see Pg. 2-3, Durant). 


Regarding claim 6, the combination of Durant, Yu, Tiertime, and Scheide teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant further teaches comprising non-transitory code that performs the step of fabricating a plurality of additional layers on the subsequent layer of the object, each one of the additional layers extruded at a distance about equal to the processing height from a preceding layer (An object can be comprised of multiple layers above a first object layer and their height of extrusion equal to a desired thickness height, see Pg. 3 “First Object layer”, Durant).


Regarding claim 7, the combination of Durant, Yu, Tiertime, and Scheide teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant further teaches wherein the initial layer of the object is extruded at a distance of about twice the processing height from the top layer of the support (Layers extruded at the same height means and having same thickness means that when a first layer of thickness x and then a second layer of thickness x, and then a third layer is extruded, then the distance from the first layer top to the extrusion of the third would be the thickness x of the second layer and a thickness x of the 3rd layer, therefore it would be "about" twice the heigh, see Pg. 3 “First Object layer”, Durant). 
Larger distance, about twice as much as resolution,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, such as separating support material layers from part material layers, and that the finite predictable solutions of varying and balancing heights to produce relatively weaker or stronger bonding among layers with the expectation of finding the balance that allows a good separation solution as needed to provide proper adherence, but not too much that will make separation too difficult (see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).



Regarding claim 8, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant further teaches fabricating a plurality of intermediate layers of a support, each of the plurality of intermediate layers deposited according to a pattern that is rotationally offset from that of an immediately adjacent intermediate layer (Base layers are laid out in an X direction, while intermediate layers are laid out on Y direction. Therefore, the orientation of the layers changes, and since this orientation change occurs as the layers are laid out, it is being interpreted as being progressively, see Pg. 3 "Base and Interface Layers," Durant ).



Regarding claim 12, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yu further teaches wherein a processing height is about 0.20 millimeters (0.2 mm resolution, see Pg 2-4 and Fig. 3, Yu). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties and part resolution between layers to a 3D printed model (see Pgs. 1-4, and Figs., Yu). 


Regarding claim 13, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yu further teaches wherein an initial layer of an object is extruded at a distance at least 0.23 millimeters greater than a processing height above a top layer of the support (A height above 0.23mm,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, such as separating support material layers from part material layers, and that the finite predictable solutions of varying and balancing heights to produce relatively weaker or stronger bonding among layers with the expectation of finding the balance that allows a good separation solution as needed to provide proper adherence, but not too much that will make separation too difficult (see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).
 

Regarding claim 14, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Yu further teaches wherein an initial layer of an object is extruded at a distance at least 0.35 millimeters greater than a processing height above a top layer of the support (A height abut 0.35mm,  see Pg. 2-4,, Fig, 3 Yu).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating adjustments to an extrusion height, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better find a desired balance that will provide desired adhesion properties between layers to a 3D printed model, and which can be used for the intended purpose of support removal such as rafts (see Pgs. 1-4, and Figs., Yu). 
It would also have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant, by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “obvious to try”), as there had been a recognized problem of difficulty separating layers in an extruded 3D printing, such as separating support material layers from part material layers, and that the finite predictable solutions of varying and balancing heights to produce relatively weaker or stronger bonding among layers with the expectation of finding the balance that allows a good separation solution as needed to provide proper adherence, but not too much that will make separation too difficult (see Pgs. 1-4, and Figs., Yu; (see Also “HydroRaptor,” and “Makerbot Operators” in related prior art)).


Regarding claim 19, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant further teaches wherein each of a plurality of layers in a three-dimensional print is fabricated using a build material, and wherein the build material includes one or more of polylactic acid and acrylonitrile butadiene styrene (Plastic, such as ABS is acrylonitrile butadiene styrene, is a build material, see Pg.1 “Width,” Durant).  


Claim 20 is rejected on the same grounds as claim 1, 2.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Durant, in view of Yu, in view of Tiertime, Scheider and in further view of “PP3DP UP! Mini User Manual” 2012, 44 Pg PDF printout by Delta Micro Factory Corporation (hereinafter Delta).



Regarding claim 4, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant does not explicitly teach wherein a portion of an object includes a horizontal shelf or overhang. 
Overhang of a part print, which is provided support, see Pg. 36 “Angle” (Pg. 32 of Manual), Delta. Note: also see Pg 33-34 of 3D Printing Systems in Relevant prior art section). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating overhang, as taught by Delta  
One of ordinary skill in the art would have been motivated to do this modification in order to provide support to an overhanging feature that may fall during printing (see Pg. 36 (pg. 32), Delta). 


Regarding claim 5, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant does not explicitly teach wherein a structure providing elevated support is distinct from a raft. 
Delta from the same or similar field of 3D printing, teaches wherein a structure providing elevated support is distinct from a raft (Support to an overhang of a part print is separate from what is known as a “raft,” and sad support elevates the overhang. Additionally, a “support” different from a “raft support” elevates a part being printed, see Pg. 36 and Pg. 34 Figs., (Pg. 30 and 34 of Manual), Delta). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating supports of other forms, as taught by Delta  
see Pg. 36 (pg. 32), Delta). 


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Durant, in view of Yu, in further view of Tiertime, Scheider, and in further view of “Skeinforge Quicktip: The Raft, Part 1” http://blog.thingiverse.com/2009/07/14/skeinforge-quicktip-the-raft-part-1/   June 19, 2012 by Alan Ecker (hereinafter Ecker. Note: citations will be made to the PDF page number of the attached webpage printout)


Regarding claim 9, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant further teaches depositing a base layer before the first layer (A base layer is meant to support other layer, see Pg. 3 “Base and Interface layers,” Durant).
Durant does not explicitly teach a rectilinear pattern including a plurality of segments, each one of the plurality of segments having a length below a threshold length selected to avoid warping of the base layer away from a build platform. 
However Ecker from the same or similar field of 3D printing, teaches a layer including a rectilinear pattern (A base layer is made up of lines, which means that the layer has a rectilinear patter, see Pg. 2 2nd Para, Ecker) including a plurality of segments, each one of the plurality of segments having a length below a threshold length selected to avoid warping of the layer away from a build platform (printed objects will begin to curl up (i.e., warp) if the size is too big, therefore a segment being printed has a maximum size to avoid curling. The maximum size to avoid curling is a threshold for which each segment must be below, see Pg. 2 1st Para, Ecker).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating consideration a maximum segment length, as taught by Ecker.  
One of ordinary skill in the art would have been motivated to do this modification in order to better avoid curling up of a printed portion (see Pg. 2 1st Para, Ecker). 


Regarding claim 10, the combination of Durant, Yu, Tiertime, Scheider, and Ecker teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant further teaches wherein a plurality of intermediate layers and a top layer are disposed at progressively changing orientations relative to a base layer (Base layers are laid out in an X direction, while intermediate layers are laid out on Y direction. Therefore, the orientation of the layers changes, and since this orientation change occurs as the layers are laid out, it is being interpreted as being progressively, see Pg. 3 "Base and Interface Layers," Durant ). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Durant, in view of Yu, Tiertime, Scheider,  in further view of Ecker, in further view of  “Remove Object from the raft” Makerbot Forums thread and posts (http://makerbot.wikidot.com/forum/t-335015/remove-object-from-the-raft) Mar 22-26, 2011 (hereinafter Makerbot forums), in further view of Tiertime, and in further view of “Skeinforge for RapMan” http://edutechwiki.unige.ch/en/Skeinforge_for_RapMan June 8, 2012 by Scheider (hereinafter Scheider. Note: citations will be made to the PDF page number of the attached webpage printout)

Regarding claim 11, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant does not explicitly teach wherein a top layer of a support is formed of a plurality of segments spaced apart by an amount below a threshold spacing selected to reduce drooping of an initial layer of an object between each of the plurality of segments. 
However Makerbot forum, from the same or similar field of 3D printing teaches Makerbot forum further teaches wherein a first layer is formed of a plurality of segments having a spacing and a second layer between each of the plurality of segments (A base layer is formed with segments that have a spacing between them. Another layer is built on top of the base layer, see Pg. 1 2nd Para of 3rd response and Figure, Makerbot forums).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating a known technique and pattern of using a base layer with segment spacing, as taught by Makerbot forums (see Pg. 1 2nd Para of 3rd response and Figure, Makerbot forums).

Durant does not explicitly teach spacing by an amount below a threshold selected to reduce drooping.
However Scheider from the same or similar field of 3d printing, teaches spacing by an amount below a threshold selected to reduce drooping (printed objects of a top layer will sag (i.e., droop) if spacing between segments is too large, therefore a segment spacing being printed has a threshold amount for which spacing should be below to avoid sagging since this is a physical property of the material of fabrication, see Pg. 21, Fig., Scheider)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating consideration a maximum segment spacing, as taught by Scheider.  
One of ordinary skill in the art would have been motivated to do this modification in order to better avoid undesired sagging deformations (see Pg. 21, Fig., Scheider). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Durant, in view of Yu, in view of Tiertime, Scheider, and in further view of “BFB RapMan 3.2 Operations Manual” 11/23/2011, 47 Pgs. by BFB (hereinafter BFB).


Regarding claim 15, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Durant does not explicitly teach wherein a first layer is fabricated with a first material and a second layer is fabricated with a second material different than a first material. 

However, BFB from the same or similar field of 3D printing teaches wherein a first layer is fabricated with a first material and a second layer is fabricated with a second material different than a first material (Dissimilar material printed, see Pg. 32 "How do I remove raft from the model?," BFB).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating consideration the use of dissimilar materials, as taught by BFB.  
One of ordinary skill in the art would have been motivated to do this modification in order to more easily remove a printed support structure from a printed object (see Pg. 32 "How do I remove raft from the model?," BFB). 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Durant, in view of Yu, in further view Tiertime, Scheider, and in further view of “Heated bed temperature forum post” http://www.printrbottalk.com/forum/viewtopic.php?f=15&t=356  May 2012 by Printrbot Talk Forum (herein after Printrbot. NOTE: citations page number refer to attached pdf of printed screen captures).

Regarding claim 18, the combination of Durant, Yu, Tiertime, and Scheider teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Tiertime further teaches wherein air is directed toward layers using a cooling fan and duct (cooling fan, see Pg. 2, Tiertime).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating consideration the use of a cooling fan, as taught by Chilson.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve printing of an object by providing better definition (see Pg. 17 "Add a Cooling Fan," Chilson). 

Durant does not explicitly teach a duct.
ducting, see Pg. 6, Printrbot)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the 3d printing system as described by Durant and incorporating consideration the use of a duct, as taught by Printrbot.  
One of ordinary skill in the art would have been motivated to do this modification in order to better direct air to a specific area (see Pg. 6, Printrbot). 


The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Johnson “Setting the Flow Rate” https://solidoodletips.wordpress.com/2012/08/16/setting-the-flow-rate/ August 16, 2012, 10 page printout, teaches that an extruder speed needs to be calculated to deliver a specified amount of plastic, along with the right flow setting.

 “More Skeinforge” Bits from Bytes official blog https://web.archive.org/web/20111010075118/http://rapmanv3.blogspot.com/2009/09/more-skienforge.html September 25, 2009, 5 page printout, teaches a determined relationship between head speed of an extruder, flow rate, and resultant layer thickness height.


Pham et al., “A comparison of rapid prototyping technologies” International Journal of Machine Tools & Manufacture 38 (1998) pgs. 1257–1287, teaches that in fused deposition, factors including nozzle speed and extrusion rate will affect layer thickness height.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117